Citation Nr: 1822901	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with residual pain of heel fracture. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011, May 2013, and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board in October 2016.  At the hearing, the record was held open for 60 days for the Veteran to submit additional evidence.  The Veteran's representative thereafter submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).  


REMAND

Hearing Loss and Tinnitus

The Board first points out that, procedurally, there is some uncertainty as to whether these two service connection issues were appealed.  Initially, an August 2014 VA Form 9 substantive appeal expressly noted that the Veteran was not appealing the hearing loss or tinnitus claim.  However, a subsequent and still timely, September 2014 VA Form 9 indicated that the Veteran was appealing all of the issues in the prior July 2014 statement of the case (SOC).  At the October 2016 Board hearing, the Veteran's representative noted the intent to appeal these two issues.  Because the September 2014 VA Form 9 was timely, the Board considers the two issues as on appeal.

The Veteran contends that his hearing loss and tinnitus were incurred in service.  Specifically, he stated that his military occupational specialty was artillery, and he was exposed to noise from large weapons and vehicles.

The Veteran received a VA examination for these conditions in March 2013.  The examiner opined that the hearing loss was less likely than not incurred in service.  The rationale was that the Veteran had no reports of hearing difficulties while in service, he had only a short period of service, and a long history of occupational noise in an industrial setting.  With regard to tinnitus, the examiner also opined this disability was not incurred in service, with the rationale being that his service records were negative for complaints of tinnitus and that the onset of tinnitus could not be determined.

The Board finds a remand for another VA audiological examination is warranted.  This is so principally because after the Veteran's VA examination was conducted, private audiograms were associated with the claims file in April 2013.  Also, at the time of the March 2013 VA examination, testing did not reflect hearing impairment for VA purposes in the right ear.  See 38 C.F.R. § 3.385.  Furthermore, with regard to tinnitus, at his October 2016 Board hearing the Veteran reported that he began to notice his tinnitus about six months to a year after service.  For these reasons, an addendum opinion should be also obtained on remand considering the entire claims file, including the Veteran's lay statements.

Back Disability

Procedurally, for similar reasons detailed for the hearing loss and tinnitus claims, the Board finds that the claim of service connection for a back disability is properly on appeal.

The Veteran contends that his back disability is due to an altered gait caused by his service-connected foot disability.  At the time of his initial claim, his foot disability had not yet been service connected.  In a July 2014 rating decision, service connection for pes planus was granted.  The Board notes that the Veteran has not received a VA examiner for this claim, and thus one should be obtained on remand.

Pes Planus Rating Claim

The procedural history of this claim must also be addressed.  

The Veteran initially filed for service connection for a left heel disability in November 2010.  The claim was initially denied in a July 2011 rating decision, and a notice of disagreement (NOD) was filed in August 2011.  However, once on appeal, service connection was granted by a July 2014 rating decision.  At the time of the rating decision, the Veteran was represented by an accredited agent.  An SOC was also issued in July 2014 addressing the back claim.  The SOC indicated that "a favorable decision has been determined on the issue of left foot/heel condition.  You will receive separate correspondence concerning this issue."  In a letter dated September 2, 2014, the Veteran's representative highlighted the July 2014 SOC, and noted that to date, the representative had not received any additional correspondence concerning the decision regarding the Veteran's heel.  The representative stated that "if a decision has already been issued and sent, please send another copy to me."  However, in September 2016 correspondence, the Veteran's representative highlighted that a copy of the decision was never received, that he should have been notified of the decision pursuant to 38 C.F.R. § 3.103(b), and that the period to file an appeal should be extended for a reasonable time for good cause under 38 U.S.C. § 7105.  For this reason, the representative requests that the Board to accept an NOD as to the July 2014 rating.

38 C.F.R. § 3.103(b) states with regard to the right to notice that "[c]laimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief."  (emphasis added).  The Board here finds that there is sufficient evidence that the representative was not provided a copy of the July 2014 rating decision granting service connection for a foot disability and assigning a 10 percent rating, rebutting any presumption of regularity in mailing the decision.  The representative notified VA in September 2014 correspondence highlighting this fact.  The United States Court of Appeals for the Federal Circuit has held that failure to notify a claimant of his right to appeal an RO decision prevented such decision from becoming final.  See AG v. Peake, 536 F.3d 1306, 1310 (Fed. Cir. 2008).  The Board finds no reason to construe section 3.103(b) differently in the present context.  As such, since a timely NOD was submitted to the July 2014 rating after actual receipt, and no SOC has been issued; thus, this should be accomplished on remand.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

The Board finds that entitlement to a TDIU is inextricably intertwined with the disability evaluation for the Veteran's foot disability.  This is particularly so because in the Veteran's Board hearing, he asserted that his TDIU could be based solely on his pes planus.  As such, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC for the issue of entitlement to an initial rating in excess of 10 percent for bilateral pes planus with residual pain of heel fracture.  The issue is to be certified to the Board only if a timely substantive appeal is received, and unless the benefit sought is granted in full or the NOD is withdrawn.

2.  Schedule the Veteran for a VA audiological examination.  The entire claims file should be reviewed by the examiner.

Conduct appropriate testing to determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any identified hearing loss and tinnitus had their onset during service or within one year of service, or are otherwise related to the Veteran's service.

The examiner should specifically discuss and address the Veteran's lay statements as to onset and experiencing recurrent symptoms of his tinnitus, and consider the private audiograms submitted by the Veteran in April 2013.  

3.  Schedule a VA examination with an appropriate professional for the Veteran's back disability.  The entire claims file should be reviewed by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that a current back disability is proximately due to, or the result of, the Veteran's service-connected pes planus.

Consideration should be given to the theory of causation resulting from an altered gait.

A complete rationale should be provided for any opinion reached.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

